DETAILED ACTION
This is a response to the Decision from the Patent Trial and Appeal Board in Application # 15/890,159 dated September 9, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim 20 is allowed.

The following is an Examiner’s statement of reasons for allowance:

Claim 2:
The prior art discloses each of the individual limitations for the reasons stated in the previous office actions
The known prior art fails to disclose or suggest each and every limitation together as claimed; particularly in view of the claim interpretation of the terms “logical,” “visual ordering,” and “strong” applied by the Patent Trial and Appeal Board. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claim 20 is allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176